               Case 18-12012-LSS              Doc 938       Filed 11/06/19        Page 1 of 16




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE



In re:                                                         Chapter 11

OPEN ROAD FILMS, LLC,a Delaware limited                        Case No.: 18-12012(LSS)
liability company,et al\
                                                              (Jointly Administered)
                                   Debtors.
                                                            Objection Deadline: November 27,2019 at 4:00 p.m.
                                                                     Hearing Date: Scheduled only if Necessary

                          THIRTEENTH MONTHLY APPLICATION
                       FOR COMPENSATION AND REIMBURSEMENT OF
                 EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
             AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD SEPTEMBER L 2019 THROUGH OCTOBER 7,2019


    Name of Applicant:                                   Pachulski Stang Ziehl & Jones LLP
    Authorized to Provide Professional Services
                                                         Official Committee of Unsecured Creditors
    to:


    Date of Retention:
                                                         September 14,2018 by Order entered
                                                         October 24,2018
    Period for which Compensation and
                                             September 1,2019- October 7, 2019
    Reimbursement is Sought:
    Amount of Compensation Sought as Actual, $93,998.00
    Reasonable and Necessary:
    Amount of Expense Reimbursement Sought $5,982.42
    as Actual, Reasonable and Necessary:

This is a:         X     monthly            interim            final application.




1
  The Debtors and the last four digits oftheir taxpayer identification numbers include: Open Road Films, LLC(4435-
Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC(5873-Del.); Briarcliff LLC(7304-Del.); Open
Road International LLC(4109-Del.); and Empire Productions LLC(9375-Del.). The Debtors’ address is 2049 Century
Park East, 4th Floor, Los Angeles, CA 90067. Additional affiliated entities, including, but not limited to, IM Global
LLC,Global Road Entertainment Television LLC (f/k/a IM Global TV LLC),Tang Media Partners LLC,and Global
Road Entertainment LLC,are not debtors in these Cases and have not commenced chapter 11 cases.



DOCS NY:39780.1 64202/002
               Case 18-12012-LSS            Doc 938       Filed 11/06/19     Page 2 of 16




                 The total time expended for preparation of this monthly fee application is

approximately 5.5 hours and the corresponding compensation requested is approximately

$2,172.50.
                             PRIOR MONTHLY APPLICATIONS FILED


    Date           Period Covered           Requested         Requested         Approved      Approved
   Filed                                       Fees           Expenses            Fees        Expenses
 11/06/18      09/14/18-09/30/18            $113,804.50           $492.01       $91,043.60      $492.01
 11/27/18       10/01/18-10/31/18           $188,428.75          $4,886.30     $150,743.00    $4,886.30
 12/20/18       11/01/18-11/30/18           $103,004.00          $2,562.69      $82,403.20    $2,562.69
 02/13/19       12/01/18-12/31/18           $103,210.50          $1,893.35      $82,568.40    $1,893.35
 03/20/19       01/01/19-01/31/19            $46,897.50          $2,538.19      $37,197.40    $2,538.19
 03/20/19       02/01/19-02/28/19            $44,221.50          $1,353.20      $35,377.20    $1,353.20
 06/07/19       03/01/19-03/31/19            $47,957.00          $4,290.22      $38,365.60    $4,290.22
 06/07/19       04/01/19-04/30/19            $45,035.50          $2,524.46      $36,028.40    $2,524.46
 06/20/19       05/01/19-05/31/19            $36,288.50          $2,317.15      $29,030.80    $2,317.15
 09/18/19       06/01/19-06/30/19            $78,824.50          $2,073.42      $63,059.60    $2,073.42
 09/20/19       07/01/19-07/31/19            $28,599.50          $1,870.58      $22,879.60    $1,870.58
 11/06/19       08/01/19-08/31/19            $89,287.00          $3,046.40      $71,429.60    $3,046.40

                                     PSZ«&J PROFESSIONALS


                              Position of the Applicant,             Hourly
                              Number of Years in that                Billing       Total
 Name ofProfessional                                                                         Total
                              Position, Prior Relevant               Rate          Hours
 Individual
                                                                                   Billed
                                                                                             Compensation
                              Experience, Year of Obtaining         (including
                              License to Practice                   Changes)
                              Partner 2001; Member NY Bar                             2.60
                                                                     $1,145.00                 $2,977.00
 Robert J. Feinstein          since 1982
                              Travel time                            $572.50          5.00     $2,862.50
                              Partner 2017; Member NY Bar
 Scott L. Kazan                                                      $1,145.00        1.00     $1,145.00
                              since 1974
                              Partner 1989/2013; Member CA                            0.40       $420.00
 Andrew R. Caine                                                     $1,050.00
                              Bar since 1983
                              Partner 2004; Member CA Bar
 Jeffrey W. Dulberg                                                  $850.00         28.70    $24,395.00
                              since 1995
                              Of Counsel 2002; Member of NY                          45.30
 Beth E. Levine                                                      $795.00                  $36,013.50
                              and NJ Bars since 1993
                              Of Counsel 2012; Member of DE
 Colin R. Robinson            Bar since 2010; Member ofNJ            $795.00          4.00     $3,180.00
                              and PA Bars since 2001




DOCS NY:39780. 1 64202/002                            2
              Case 18-12012-LSS        Doc 938        Filed 11/06/19     Page 3 of 16




                            Position of the Applicant,            Hourly
                            Number of Years in that               Billing      Total
Name of Professional                                                                       Total
                            Position, Prior Relevant              Rate         Hours
Individual
                                                                               Billed
                                                                                           Compensation
                            Experience, Year of Obtaining         (including
                            License to Practice                   Changes)
                            Of Counsel 2018; Member of DE
                            Bar since 2010; Member of NH                          0.30          $208.50
Peter J. Keane                                                    $695.00
                            Bar since 2010; PA Bar since
                            2008
 La Asia S. Canty           Paralegal 2017                        $395.00        36.80       $14,536.00
 Patricia E. Cuniff         Paralegal 2000                        $395.00        15.40        $6,083.00
 Andrea R. Paul             Case Management Assistant             $325.00         1.00          $325.00
 Beatrice M. Koveleski      Case Management Assistant             $325.00         0.10           $32.50
 Charles J. Bouzoukis       Case Management Assistant             $325.00         4.70        $1,527.50
 Karen S. Neil              Case Management Assistant             $325.00         0.90          $292.50

                                       Grand Total:         $93,998.00
                                       Total Hours:               146.20
                                       Blended Rate:           $642.94


                              COMPENSATION BY CATEGORY


           Project Categories                     Total Hours                     Total Fees

 Asset Analysis/Recovery                                   0.40                           $420.00
 Asset Disposition                                         0.30                           $255.00
 Case Administration                                       6.60                          $2,645.50
 Claims Administration/Objections                         89.40                         $62,312.00
 Compensation of Prof/Others                               2.20                          $1,109.50
 Financing                                                 0.40                           $158.00
 Hearing                                                   3.90                          $1,717.00
 Non-Working Travel                                        5.00                          $2,862.50
 PSZ&J Compensation                                       23.80                          $9,606.50
 Plan & Disclosure Statement                              14.20                         $12,912.00
 Total                                                   146.20                         $93,998.00




DOCS NY:39780.I 64202/002                         3
               Case 18-12012-LSS              Doc 938       Filed 11/06/19     Page 4 of 16




                                           EXPENSE SUMMARY


         Expense Category                             Service Provider^                           Total
                                                        (if applicable)                         Expenses
 Auto Travel Expense                                                                              $178.57
 Conference Call                                                                                  $229.65
 Delivery/Courier Service                 Advita                                                $1,105.00
 Pacer - Court Research                                                                           $381.70
 Postage                                                                                        $1,164.30
 Reproduction Expense                                                                           $1,135.80
 Reproduction/ Scan Copy                                                                          $480.40
 Research                                 Everlaw                                               $1,000.00
 Travel Expense                           Amtrak                                                  $307.00
 Total                                                                                          $5,982.42




^ PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOCS NY:39780,1 64202/002                               4
               Case 18-12012-LSS             Doc 938        Filed 11/06/19        Page 5 of 16




                         IN THE UNITED STATES BANKRUPTCY COURT


                                 FOR THE DISTRICT OF DELAWARE



In re:                                                         Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited                       Case No.: 18-12012(LSS)
liability company, et al.
                                                              (Jointly Administered)
                                   Debtors.
                                                            Objection Deadline: November 27, 2019 at 4:00 p.m.
                                                                     Hearing Date: Scheduled only if Necessary

                            THIRTEENTH MONTHLY APPLICATION
                      EOR COMPENSATION AND REIMBURSEMENT OE
                 EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
      AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD SEPTEMBER 1, 2019 THROUGH OCTOBER 7. 2019

                 Pursuant to sections 330 and 331 of title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the

“Bankruptcy Rules”), and the Court’s Order Establishing Proceduresfor Interim Compensation

and Reimbursement ofExpenses ofProfessionals, entered on September 28, 2018 [Docket No.

110](the “Compensation Proeedures Order”), Pachulski Stang Ziehl & Jones LLP(“PSZ&J” or

the “Firm”), counsel for the Official Committee of Unsecured Creditors (the “Committee”),

hereby submits its Thirteenth Monthly Applicationfor Compensation andfor Reimbursement of

Expensesfor the Period September 1, 2019 through October 7, 2019 (the “Application”).

                 By this Application, PSZ&J seeks (i) a monthly interim allowance of

compensation in the amount of $93,998.00 and actual and necessary expenses in the amount of


1
  The Debtors and the last four digits of their taxpayer identification numbers include: Open Road Films, LLC(4435-
Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC (7304-Del.); Open
Road International LLC(4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’ address is 2049 Century
Park East, 4th Floor, Los Angeles, CA 90067. Additional affiliated entities, including, but not limited to, IM Global
LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media Partners LLC, and Global
Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter 11 cases.



DOCS NY:39780.1 64202/002
               Case 18-12012-LSS           Doc 938       Filed 11/06/19   Page 6 of 16




$5,982.42 for a total allowance of $99,980.42 and (11) payment of $75,198.40(80% of the

allowed fees pursuant to the Compensation Procedures Order) and reimbursement of $5,982.42

(100% of the allowed expenses pursuant to the Compensation Procedures Order)for a total

payment of $81,180.82 for the period September 1,2019 through October 7, 2019 (the “Interim

Period”). In support of this Application, PSZ&J respectfully represents as follows;

                                               Background


                            On September 6, 2018 (the “Petition Date”), each of the Debtors filed a

voluntary petition with this Court under chapter 11 of the Bankruptcy Code. The Debtors are

operating their businesses and managing their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed

in these Cases.


                 2.         On September 14, 2018, the Office of the United States Trustee appointed

the Committee pursuant to section 1102 of the Bankruptcy Code. On January 15, 2019, the

Office of the United States Trustee filed the Amended Notice ofAppointment ofCommittee of

Unsecured Creditors [Docket No. 527]. The Committee consists of the following four(4)

members:(i) Bank Leumi USA;(ii) NBC Universal Media LLC;(iii) The Walt Disney

Company; and (iv) Twenty-First Century Fox, Inc.

                  3.        On September 28, 2018, the Court signed the Order Establishing

Proceduresfor Interim Compensation and Reimbursement ofExpenses [Docket No. 110](the

“Compensation Procedures Order”), authorizing certain professionals and members of any

official committee (“Professionals”) to submit monthly applications for interim compensation

and reimbursement for expenses, pursuant to the procedures specified therein. The

Compensation Procedures Order provides, among other things, that a Professional may submit



DOCS NY:39780.1 64202/002                            2
               Case 18-12012-LSS           Doc 938       Filed 11/06/19   Page 7 of 16




monthly fee applications. If no objections are made within twenty-one (21) days after service of

the monthly fee application the Debtors are authorized to pay the Professional eighty percent

(80%)of the requested fees and one hundred percent(100%)of the requested expenses.

Beginning with the period ending November 30, 2018, and at three-month intervals or such other

intervals convenient to the Court, each Professional shall file and serve an interim application for

allowance of the amounts sought in its monthly fee applications for that period. All fees and

expenses paid are on an interim basis until final allowance by the Court.

                 4.         The retention of PSZ&J, as counsel to the Committee, was approved

effective as of September 14, 2018, by this Court’s Order Authorizing and Approving the

Retention ofPachulski Stang Ziehl & Jones LLP as Counsel to the Official Committee of

Unsecured Creditors Nunc Pro Tunc to September 14, 2018, signed on October 24, 2018

[Docket No. 224](the “Retention Order”). The Retention Order authorized PSZ&J to be

compensated on an hourly basis and to be reimbursed for actual and necessary out-of-pocket

expenses.


                 5.         On October 3, 2019, the Court entered its Findings ofFact, Conclusions of

Law^. and Order Corifirming Joint Chapter 11 Plan ofLiquidation Proposed By Debtors and

Official Committee of Unsecured Creditors [Docket No. 895], which confirmed the Joint Chapter

11 Plan of Liquidation Proposed By Debtors and Official Committee of Unsecured Creditors

[Docket No. 895-A]. The Plan became effective on October 7, 2019.

                      PSZ&J’S APPLICATION FOR COMPENSATION AND
                               FOR REIMBURSEMENT OF EXPENSES


                 6.         All services for which PSZ&J requests compensation were performed for

or on behalf of the Committee. PSZ&J has received no payment and no promises for payment

from any source other than the Debtors for services rendered or to be rendered in any capacity


DOCS NY;39780.1 64202/002                            3
               Case 18-12012-LSS            Doc 938       Filed 11/06/19   Page 8 of 16




whatsoever in connection with the matters covered hy this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the

sharing of compensation to be received for services rendered in this case. PSZ&J has not

received a retainer in this case.


                                              Fee Statements


                 7.         The fee statements for the Interim Period are attached hereto as Exhibit A.


These statements contain daily time logs describing the time spent by each attorney and

paraprofessional during the Interim Period. To the best of PSZ&J’s knowledge, this Application

complies with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules and the

Compensation Proeedures Order. PSZ&J’s time reports are initially handwritten by the attorney

or paralegal performing the described services. The time reports are organized on a daily basis.

PSZ&J is particularly sensitive to issues of“lumping” and, unless time was spent in one time

frame on a variety of different matters for a particular client, separate time entries are set forth in

the time reports. PSZ&J’s charges for its professional services are based upon the time, nature.

extent and value of such services and the cost of comparable services other than in a case under

the Bankruptcy Code. PSZ&J has reduced its charges related to any non-working travel time to

fifty percent(50%)of PSZ&J’s standard hourly rate. To the extent it is feasible, PSZ&J

professionals attempt to work during travel.

                                     Actual and Necessary Expenses


                 8.         A summary of actual and necessary expenses incurred by PSZ&J for the

Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

page for photocopying expenses related to cases, such as this, arising in Delaware. PSZ&J’s

photocopying machines automatically record the number of copies made when the person that is



DOCS_NY:39780.1 64202/002                             4
               Case 18-12012-LSS            Doc 938       Filed 11/06/19   Page 9 of 16




doing the copying enters the client’s account number into a device attached to the photocopier.

PSZ&J summarizes each client’s photocopying charges on a daily basis.

                 9.         PSZ&J charges $0.25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Committee for the receipt offaxes in this case.

                 10.        With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW),PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                 11.        PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association’s(“ABA”) guidelines, as set forth in the

ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.

                                     Summary of Services Rendered


                 12.        The names of the timekeepers of PSZ&J who have rendered professional

services in this case during the Interim Period are set forth in the attached Exhibit A. PSZ&J, by

and through such persons, has prepared and assisted in the preparation of various motions and

orders submitted to the Court for consideration, advised the Committee on a regular basis with

respect to various matters in connection with the Debtors’ bankruptcy cases, and performed all



DOCS NY:39780.1 64202/002                             5
              Case 18-12012-LSS              Doc 938       Filed 11/06/19   Page 10 of 16




necessary professional services which are described and narrated in detail below. PSZ&J’s

efforts have been extensive due to the size and complexity of the Debtors’ bankruptcy cases.

                                      Summary of Services by Project


                  13.        The services rendered by PSZ&J during the Interim Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to one

or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A.

Exhibit A identifies the attorneys and paraprofessionals who rendered services relating to each

category, along with the number of hours for each individual and the total compensation sought

for each category.

A.      Asset Analysis/Recovery

                  14.        Time billed to this category relates to the review and analysis of the

Debtor’s assets. During the Interim Period, the Firm reviewed insider payment data.

                             Fees: $420.00                   Hours: 0.40


B.       Asset Disposition

                  15.        Time billed to this category relates to the Debtors’ disposition of estate

assets. During the Interim Period, the Firm corresponded regarding Raven.

                             Fees: $255.00                   Hours: 0.30


C.       Case Administration


                  16,        This category relates to work regarding administration of these cases.

During the Interim Period, the Firm, among other things: (i) maintained a memorandum of



DOCS NY:39780. I 64202/002                             6
              Case 18-12012-LSS            Doc 938        Filed 11/06/19   Page 11 of 16




critical dates; (ii) maintained and updated task lists; (iii) reviewed and analyzed correspondence

and pleadings and forwarded them to the appropriate parties;(iv) maintained document control;

and (v) corresponded regarding case status.

                            Fees: $2,645.50                 Hours; 6.60


D.      Claims Administration/Objections

                 17.        Time billed to this category relates to work regarding claims

administration and claims objections. During the Interim Period, the Firm: (i) addressed issues

with respect to various claims and conferred and corresponded regarding the same;(ii) prepared

objections to claims, related exhibits, and conferred and corresponded regarding the same;(iii)

drafted correspondence to the Committee regarding Landlords and resolution of landlord claims;

(iv) prepared a notice of satisfied claims;(v)reviewed stipulations resolving claims;(vi)

prepared for hearing on claim objections;(vii) engaged in settlement discussions and discussed

strategy regarding the same;(viii) conferred and corresponded with claimants/counsel;(ix)

served notices of deposition and discovery requests upon Creative Artists Agency and One

Hundred Towers, engaged in discussions with counsel regarding issues with respect to the same

and settlement negotiations;(x) conferred and corresponded regarding the confidentiality

agreement;(xi) prepared notices of submission and claims binders for Court; and (xii) conducted

research in connection with claim objection issues.

                            Fees: $62,312.00                Hours: 89.40


E.      Comp, of Professionals/Others

                 18.        This category relates to compensation of estate professionals other than

the Committee. During the Interim Period, the Firm reviewed professional fee applications and

filed and served Dundon’s monthly fee statements and fee application.




DOCS_NY:39780.I 64202/002                             7
              Case 18-12012-LSS             Doc 938        Filed 11/06/19   Page 12 of 16




                            Fees; $1,109.50                  Hours; 2,20


F.      Financing

                 19.        Time billed to this category relates to the Debtors' use of cash collateral.

During the Interim Period, the Firm drafted a stipulation extending the challenge deadline.

                            Fees; $158.00                    Hours; 0.40


G.      Hearing

                 20.        Time billed to this category relates to the firm’s preparation for and

attendance at hearings.

                            Fees; $1,126.50                  Hours; 2.10


H.      Non-Working Travel

                 21.        During the Interim Period, the Firm incurred non-working time while

traveling on case matters. Such time is billed at one-half the normal rate.

                            Fees; $2,862.50                  Hours; 5.00


I.      PSZ&J Compensation

                 22.        Time billed to this category relates to the preparation of the Firm’s

monthly fee statements and fourth interim fee application.

                            Fees; $1,717.00                  Hours; 3.90


J.      Plan & Disclosure Statement


                 23.        During the Interim Period, the Firm, among other things; (i) continued

drafting the confirmation order and eonferred and corresponded regarding the same;(ii)

continued drafting the plan supplement and conferred and corresponded regarding the same;(iii)

reviewed draft notice of effective date and conferred and corresponded regarding the same;(iv);

conferred and corresponded regarding post-confirmation and transition issues, including



DOCS NY:39780.I 64202/002                              8
              Case 18-12012-LSS              Doc 938       Filed 11/06/19    Page 13 of 16




participation on a transition call;(v)reviewed confirmation brief and declarations;(vi)

corresponded regarding voting issues; and (vii) prepared for and attended confirmation hearing.

                            Fees: $12,912.00                 Hours: 14.20


                                             Valuation of Services


                 24.        Attorneys and paraprofessionals of PSZ&J expended a total of 146.20

hours in connection with their representation of the Committee during the Interim Period, as

follows:


                                       PSZ&J PROFESSIONALS


                               Position of the Applicant,             Hourly
                                Number of Years in that               Billing      Total
 Name of Professional                                                                        Total
                               Position, Prior Relevant               Rate         Hours
 Individual                                                                                  Compensation
                               Experience, Year of Obtaining          (including Billed
                               License to Practice                    Changes)
                               Partner 2001; Member NY Bar                            2.60
                                                                      $1,145.00                $2,977.00
 Robert J. Feinstein           since 1982
                                Travel time                            $572.50        5.00     $2,862.50
                               Partner 2017; Member NY Bar                            1.00
 Scott L. Hazan                                                       $1,145.00                $1,145.00
                                since 1974
                                Partner 1989/2013; Member CA                          0.40       $420.00
 Andrew R. Caine                                                      $1,050.00
                                Bar since 1983
                                Partner 2004; Member CA Bar                          28.70
 Jeffrey W. Dulberg                                                    $850.00                $24,395.00
                                since 1995
                                Of Counsel 2002; Member of NY
 Beth E. Levine                                                        $795.00       45.30    $36,013.50
                                and NJ Bars since 1993
                                Of Counsel 2012; Member of DE
 Colin R. Robinson              Bar since 2010; Member ofNJ            $795.00        4.00     $3,180.00
                                and PA Bars since 2001
                                Of Counsel 2018; Member of DE
                                Bar since 2010; Member of NH                          0.30       $208.50
 Peter J. Keane                                                        $695.00
                                Bar since 2010; PA Bar since
                                2008

 La Asia S. Canty               Paralegal 2017                         $395.00       36.80    $14,536.00
 Patricia E. Cuniff             Paralegal 2000                         $395.00       15.40     $6,083.00
 Andrea R. Paul                 Case Management Assistant              $325.00        1.00       $325.00
 Beatrice M. Koveleski          Case Management Assistant              $325.00        0.10           $32.50
 Charles J. Bouzoukis           Case Management Assistant              $325.00        4.70     $1,527.50
 Karen S. Neil                  Case Management Assistant              $325.00        0.90       $292.50




DOCS_NY:39780.1 64202/002                              9
              Case 18-12012-LSS            Doc 938     Filed 11/06/19     Page 14 of 16




                                            Grand Total:        $93,998.00
                                            Total Hours:            146.20
                                            Blended Rate:          $642.94



                 25.        The nature of work performed by these persons is fully set forth in

Exhibit A attached hereto. These are PSZ&J’s normal hourly rates for work of this character.

The reasonable value of the services rendered by PSZ&J for the Committee during the Interim

Period is $89,287.00.

                 26.        In accordance with the factors enumerated in section 330 of the


Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a)the complexity of these cases,(b)the time expended,(c)the nature and

extent of the services rendered,(d) the value of such services, and (e) the costs of comparable

services other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

requirements of Del. Bankr. LR 2016-2 and the Compensation Procedures Order and believes

that this Application complies with such Rule and Order.

                 WHEREFORE,PSZ&J respectfully requests that, for the period September 1,

2019 through October 7, 2019,(i) an interim allowance be made to PSZ&J for compensation in

the amount of $93,998.00 and actual and necessary expenses in the amount of $5,982.42 for a

total allowance of $99,980.42 and (ii) payment of $75,198.40(80% of the allowed fees pursuant

to the Compensation Procedures Order) and reimbursement of $5,982.42 (100% of the allowed

expenses pursuant to the Compensation Procedures Order)for a total payment of $81,180.82

and for such other and further relief as this Court may deem just and proper.




DOCS_NY:39780.1 64202/002                            10
              Case 18-12012-LSS   Doc 938    Filed 11/06/19   Page 15 of 16




 Dated: November 6, 2019                    PACHULSKI STANG ZIEHL & JONES LLP



                                        /s/ Colin R. Robinson
                                        Robert J. Feinstein(NY Bar No. 1767805)
                                        Scott L. Kazan(NY Bar No. 1002013)
                                        Colin R. Robinson(DE Bar No. 5524)
                                        919 North Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, DE 19899(Courier 19801)
                                        Telephone: 302-652-4100
                                        Facsimile: 302-652-4400
                                        E-mail: rfeinstein@pszjlaw.com
                                                shazan@pszj1aw.com
                                                crobinson@pszjlaw.com

                                        Counsel for the Official Committee of Unsecured
                                        Creditors




DOCS NY:39780.1 64202/002                   11
              Case 18-12012-LSS            Doc 938     Filed 11/06/19     Page 16 of 16




                                             DECLARATION


STATE OF DELAWARE


COUNTY OF NEW CASTLE




                 Robert J. Feinstein, after being duly sworn according to law, deposes and says:

                 a)         I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and have been admitted to appear before this Court,pro hac vice.

                 b)         I am familiar with many of the legal services rendered by Pachulski Stang

Ziehl & Jones LLP as counsel to the Committee. Capitalized terms used in this Declaration have

the same meanings ascribed in the Thirteenth Monthly Application for Compensation andfor

Reimbursement ofExpensesfor the Period September 1, 2019 through October 7, 2019 (the

“Application”).

                 c)         1 have reviewed the foregoing Application and the facts set forth therein

are   true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. LR 2016-2, the Compensation Procedures Order signed on or about

September 28, 2018, and submit that the Application substantially complies with such rule and

orders.



                                                          /s/ Robert J. Feinstein
                                                          Robert J. Feinstein




DOCS_NY:39780.I 64202/002
